DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 18-34 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/707,105, filed on 9/18/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/29/2020 is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
In Para. 0050, “unit 206” should read –unit 206.--.  
In Para. 0089, “step 1204” should read –step S1204--.
In Para. 0154, “wit high accuracy” should read –with high accuracy--.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 18 objected to because of the following informalities: “relating to difference” should read –relating to a difference--.  Appropriate correction is required.
Claim 23 objected to because of the following informalities: 
“between pixel of” in line 3 should read –between a pixel of--.  
“between pixel of” in line 8, should read –between the pixel of--.
Appropriate correction is required.
Claim 27 objected to because of the following informalities: “creates a flag map” should read –create a flag map--.  Appropriate correction is required.
Claim 33 objected to because of the following informalities: “difference between” should read –a difference between--.  Appropriate correction is required.
Claim 34 objected to because of the following informalities: “difference between” should read –a difference between--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "image capturing" in line 7.  It is unclear and indefinite if this is the same image capturing as in line 5 of the claim.
Claims 19-20 depend on claim 18 and are also rejected under 112(b) for the same reasons as set forth above.
Claim 21 recites the limitations "the shortest of viewpoints" in line 5 and “data relating to the difference” in lines 7-8.  There is insufficient antecedent basis for “the shortest of viewpoints” in the claim. It is also unclear and indefinite if the data being referred to is the same as that in claim 18.
Claim 22 recites the limitations "an image" in line 4 and “a plurality of reference images” in line 5.  It is unclear and indefinite if this is the same image and plurality of reference images as in line 6 of claim 18.
Claim 23 recites the limitations “a plurality of already converted reference images” in lines 4-5, “pixels of interest” in line 8, and “a value” in line 10. It is unclear and indefinite if this is the same converted plurality of reference images as in claim 18, if the pixels of interest is the same as that in line 4 of the claim, and if the value is the same as that in line 5 of the claim, respectively.
Claim 24 depends on claim 21 and is therefore rejected for the same reasons as set forth above.
Claim 25 recites the limitations “a plurality of images” and “image capturing” in line 3. It is unclear and indefinite if the plurality of images and image capturing is the same as that in claim 18.
Claim 26 recites the limitations “a foreground area” in lines 2-3, “the same position” in line 3, “a plurality of the converted reference images” in lines 3-4, and “the reference image” in lines 5-6. There is insufficient antecedent basis for “the same position in common” in the claim. It is unclear and indefinite if this is the same foreground area and plurality of converted reference images as that in claim 18. It is also unclear and indefinite if the reference image is referring to the reference images since there is no singular reference image previously mentioned in claims 25 or 18.
Claim 27 depends on claim 26 and is therefore rejected for the same reasons as set forth above.
Claim 28 recites the limitations “a pixel of the common foreground” in lines 7 and 12, “a pixel value” in line 8, “a reference image” in lines 10-11, and “a pixel of a shadow area” in line 12. It is unclear and indefinite if this is the same pixel of the common foreground as that in claim 27, if the pixel value is the same as the pixel value of 1 and/or 0 in claim 27, if it’s the same reference image as that in claim 26, and if the same pixel and shadow area in line 12 is being referred to as that earlier in the claim.
Claim 29 recites the limitations “a pixel of the shadow area” in lines 2-3 and “a pixel value” in line 3. It is unclear and indefinite if the pixel and pixel value are the same as that in claim 28.
Claim 30 recites the limitations “a pixel of the target image” in lines 8-9, “a pixel of the background image” in line 9, “a pixel of the common foreground” in lines 10 and 15, “a reference image” in lines 13-14, and “a pixel of a shadow area” in line 15. It is unclear and indefinite if this is the same pixel of the target image and pixel of the background image as previously disclosed in the claim, if the pixel of the common foreground is the same as that in claim 27, if the reference image is the same as that in claim 26, and if this is the same pixel of a shadow area as previously disclosed in the claim.
Claim 31 recites the limitations “converted reference image” in line 2, “a pixel of the shadow area” in lines 2-3, and “a pixel value” in line 3. It is unclear and indefinite what converted reference image is referring to since there are multiple converted reference images, not just one in the claims that claim 31 depends on and there is only a corrected reference image in claim 30. It is also unclear and indefinite if the pixel of the shadow area and pixel value are the same as that in claim 30.
Claim 32 recites the limitations “an image” in line 2, “a plurality of images” in line 2, “the view point of interest” in line 3, and “an image captured” in line 4. It is unclear and indefinite if this is the same image as that in claim 18, line 6, the same plurality of images as that in claim 25, if the viewpoint is the first view point or a different viewpoint, and if it the same image based on image capturing in claim 18, respectively.
Claim 33 recites the limitations “image capturing” in line 5 and “a plurality of acquired reference images” in line 6. It is unclear and indefinite if this is the same image capturing as that in lines 2-3 of the claim and if this is the same plurality of reference images as that in line 4 of the claim, respectively.
Claim 34 recites the limitations “image capturing” in line 6 and “a plurality of acquired reference images” in line 7. It is unclear and indefinite if this is the same image capturing as that in lines 3-4 of the claim and if the plurality of reference images is the same as that in line 5 of the claim, respectively.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-34 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,824,895. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application are anticipated by U.S. Patent No. 10,824,895.
Instant application no. 16/887,652
U.S. Patent No. 10,824,895
Claim 18
An image processing apparatus comprising: one or more memories storing instructions; and one or more processors executing the instructions to: acquire a target image which includes a foreground area and is based on image capturing from a first viewpoint; acquire a plurality of reference images including an image which is based on image capturing from a second viewpoint being different from the first viewpoint; convert the plurality of acquired reference images based on the first viewpoint; and extract the foreground area included in the target image by using data relating to difference between the target image and the plurality of converted reference images.
Claim 1
An image processing apparatus comprising:
one or more memories storing instructions; and one or more processors executing the instructions to: acquire a target image which includes a foreground area and is based on image capturing from a first viewpoint; acquire a plurality of reference images including an image which is based on image capturing from a second viewpoint being different from the first viewpoint; convert the plurality of acquired reference images based on the first viewpoint; and
extract the foreground area included in the target image by using data relating to a degree of coincidence of the plurality of converted reference images.
Claim 19
The image processing apparatus according to claim 18, wherein projection conversion to convert the plurality of reference images into respective images corresponding to the first viewpoint with a ground surface as a base is performed.
Claim 2
The image processing apparatus according to claim 1, wherein projection conversion to convert the plurality of reference images into respective images corresponding to the first viewpoint with a ground surface as a base is performed.
Claim 20
The image processing apparatus according to claim 18, wherein projection conversion to convert the plurality of reference images into respective images corresponding to a viewpoint of interest with a plurality of planes parallel to a ground surface as a base, besides the ground surface is performed.
Claim 3
The image processing apparatus according to claim 1, wherein projection conversion to convert the plurality of reference images into respective images corresponding to a viewpoint of interest with a plurality of planes parallel to a ground surface as a base, besides the ground surface is performed.

Claim 21
The image processing apparatus according to claim 18, wherein the one or more processors further execute the instructions to: Page 2of8Attorney Docket No. 10175461US02 (1880-1368 CON) specify the first viewpoint; select a reference image corresponding to a viewpoint whose distance from the specified first viewpoint is the shortest of viewpoints corresponding to the plurality of reference images as a base reference image; and correct the selected base reference image by using data relating to the difference, and the foreground area included in the target image is extracted by using the corrected base reference image.
Claim 4
The image processing apparatus according to claim 1, wherein the one or more processor further execute the instructions to: specify the first viewpoint; select a reference image corresponding to a viewpoint whose distance from the specified first viewpoint is the shortest of viewpoints corresponding to the plurality of reference images as a base reference image; and correct the selected base reference image by using data relating to the degree of coincidence, and
wherein the foreground area included in the target image is extracted by using the corrected base reference image.

Claim 22
The image processing apparatus according to claim 18, wherein the one or more processors further execute the instructions to: specify the first viewpoint; and generate an image showing an appearance from the specified first viewpoint based on a plurality of reference images, and correct the generated image by using data relating to the difference, and the foreground area included in the target image is extracted by using the corrected image.
Claim 5
The image processing apparatus according to claim 1, wherein the one or more processors further execute the instructions to: specify the first viewpoint; generate an image showing an appearance from the specified first viewpoint based on a plurality of reference images; and correct the generated image by using data relating to the degree of coincidence, and wherein the foreground area included in the target image is extracted by using the corrected image.
Claim 23
The image processing apparatus according to claim 21, wherein the one or more processors further execute the instructions to correct, in a case where data relating to the difference indicates that a degree of difference between pixel of interest in the selected base reference image and pixels of interest in a plurality of the already converted reference images is higher than a threshold value, a value of the pixel of interest in the base reference image, and in a case where data relating to the difference indicates that a degree of difference between pixel of interest in the selected base reference image and pixels of interest in a plurality of the already converted reference images is lower than or equal to the threshold value, a value of the pixel of interest in the base reference image is not corrected.
Claim 6
The image processing apparatus according to claim 4, wherein the one or more processors further execute the instructions to: correct, in a case where data relating to the degree of coincidence indicates that a degree of coincidence between a pixel of interest in the selected base reference image and pixels of interest in a plurality of the already converted reference images is higher than a threshold value, a value of the pixel of interest in the base reference image, and
in a case where data relating to the degree of coincidence indicates that a degree of coincidence between the pixel of interest in the selected base reference image and pixels of interest in a plurality of the already converted reference images is lower than or equal to the threshold value, a value of the pixel of interest in the base reference image is not corrected.
Claim 24
The image processing apparatus according to claim 21, wherein the one or more processors further execute the instructions to: Page 3 of 8Attorney Docket No. 10175461US02 (1880-1368 CON) calculate continuity indicating a degree of smoothness of a change in pixel value between pixels of interest in the converted reference image; and detect a pixel that is a target of correction based on data relating to the difference and the continuity.
Claim 7
The image processing apparatus according to claim 4, wherein the one or more processors further execute the instructions to: calculate continuity indicating a degree of smoothness of a change in pixel value between pixels of interest in the converted reference image; and detect a pixel that is a target of correction based on data relating to the degree of coincidence and the continuity.
Claim 25
The image processing apparatus according to claim 18, wherein the acquired reference images are images obtained by extracting foreground areas from a plurality of images which are based on image capturing from viewpoints being different from the first viewpoint.
Claim 8
The image processing apparatus according to claim 1, wherein the acquired reference images are images obtained by extracting foreground areas from a plurality of images which are based on image capturing from viewpoints being different from the first viewpoint.
Claim 26
The image processing apparatus according to claim 25, wherein the one or more processors further execute the instructions to detect a foreground area that exists at the same position in common in a plurality of the converted reference images as a common foreground area, and the foreground area included in the target image is extracted by modifying the reference image corresponding to the first viewpoint based on the common foreground area.
Claim 9
The image processing apparatus according to claim 8, wherein the one or more processors further execute the instructions to:
detect a foreground area that exists at the same position in common in a plurality of the converted reference images as a common foreground area, and
the foreground area included in the target image is extracted by modifying the reference image corresponding to the first viewpoint based on the common foreground area.
Claim 27
The image processing apparatus according to claim 26, wherein the one or more processors further execute the instructions to creates a flag map in which 1 is substituted for a pixel value corresponding to a pixel of the common foreground area and 0 is substituted for a pixel value corresponding to a pixel that is not a pixel of the common foreground area, and the foreground area included in the target image is extracted by using the flag map.
Claim 10
The image processing apparatus according to claim 9, wherein the one or more processors further execute the instructions to: create a flag map in which 1 is substituted for a pixel value corresponding to a pixel of the common foreground area and 0 is substituted for a pixel value corresponding to a pixel that is not a pixel of the common foreground area, and
wherein the foreground area included in the target image is extracted by using the flag map.
Claim 28
The image processing apparatus according to claim 27, wherein the one or more processors further execute the instructions to: calculate a degree of similarity in color between a pixel of the target image and a pixel of a background image which does not include the foreground area, a Page 4 of 8Attorney Docket No. 10175461US02 (1880-1368 CON) viewpoint corresponding to the background image is substantially the same as the first viewpoint; and determine whether a pixel of the common foreground area is a pixel of a shadow area based on a pixel value of the flag map and the degree of similarity in color, and the foreground area included in the target image is extracted by correcting a reference image corresponding to the first viewpoint based on results of determination whether a pixel of the common foreground area is a pixel of a shadow area.
Claim 11
The image processing apparatus according to claim 10, wherein the one or more processors further execute the instructions to: calculate a degree of similarity in color between a pixel of the target image and a pixel of a background image which does not include the foreground area, a viewpoint corresponding to the background image is substantially the same as the first viewpoint; and determine whether a pixel of the common foreground area is a pixel of a shadow area based on a pixel value of the flag map and the degree of similarity in color, and wherein the foreground area included in the target image is extracted by correcting a reference image corresponding to the first viewpoint based on results of determination of whether a pixel of the common foreground area is a pixel of a shadow area.
Claim 29
The image processing apparatus according to claim 28, wherein a pixel of interest in the converted reference image is determined as a pixel of the shadow area in a case where a pixel value of the flag map, which corresponds to the pixel of interest, is 1 and the target image and the background image are similar in color.
Claim 12
The image processing apparatus according to claim 11, wherein a pixel of interest in the converted reference image is determined as a pixel of the shadow area in a case where a pixel value of the flag map, which corresponds to the pixel of interest, is 1 and the target image and the background image are similar in color.
Claim 30
The image processing apparatus according to claim 27, wherein the one or more processors further execute the instructions to: calculate a degree of similarity in color between a pixel of the target image and a pixel of a background image which does not include the foreground area, a viewpoint corresponding to the background image is substantially the same as the first viewpoint; and calculate a degree of similarity in texture between a pixel of the target image and a pixel of the background image, and determines whether a pixel of the common foreground area is a pixel of a shadow area based on a pixel value of the flag map, the degree of similarity in color, and the degree of similarity in texture, and the foreground area included in the target image is extracted by correcting a reference image corresponding to the first viewpoint based on results of determination whether a pixel of the common foreground area is a pixel of a shadow area.
Claim 13
The image processing apparatus according to claim 10, wherein the one or more processors further execute the instructions to: calculate a degree of similarity in color between a pixel of the target image and a pixel of a background image which does not include the foreground area, a viewpoint corresponding to the background image is substantially the same as the first viewpoint; and calculate a degree of similarity in texture between a pixel of the target image and a pixel of the background image; and determine whether a pixel of the common foreground area is a pixel of a shadow area based on a pixel value of the flag map, the degree of similarity in color, and the degree of similarity in texture, and
wherein the foreground area included in the target image is extracted by correcting a reference image corresponding to the first viewpoint based on results of determination of whether a pixel of the common foreground area is a pixel of a shadow area.
Claim 31
The image processing apparatus according to claim 30, wherein a pixel of interest in the converted reference image is determined as a pixel of the shadow area in a case where a pixel value of the flag map, which corresponds to the pixel of interest, is 1, the target image and the background image are similar in color, and the target image and the background image are similar in texture.
Claim 14
The image processing apparatus according to claim 13, wherein a pixel of interest in the converted reference image is determined as a pixel of the shadow area in a case where a pixel value of the flag map, which corresponds to the pixel of interest, is 1, the target image and the background image are similar in color, and the target image and the background image are similar in texture.
Claim 32
The image processing apparatus according to claim 28, wherein the background image is an image generated based on a plurality of images corresponding to a plurality of different times captured from the viewpoint of interest along a time series, or an image captured in a state where the foreground area does not exist.
Claim 15
The image processing apparatus according to claim 11, wherein the background image is an image generated based on a plurality of images corresponding to a plurality of different times captured from a viewpoint of interest along a time series, or an image captured in a state where the foreground area does not exist.
Claim 33
An image processing method comprising: acquiring a target image which includes a foreground area and is based on image capturing from a first viewpoint; acquiring a plurality of reference images including an image which is based on image capturing from a second viewpoint being different from the first viewpoint; converting a plurality of acquired reference images based on the first viewpoint; and extracting the foreground area included in the target image by using data relating to difference between the target image and the plurality of converted reference images.
Claim 16
An image processing method comprising:
acquiring a target image which includes a foreground area and is based on image capturing from a first viewpoint;
acquiring a plurality of reference images including an image which is based on image capturing from a second viewpoint being different from the first viewpoint;
converting a plurality of acquired reference images based on the first viewpoint; and
extracting the foreground area included in the target image by using data relating to a degree of coincidence of the plurality of converted reference images.
Claim 34
A non-transitory computer readable storage medium storing a program for causing a computer to perform an image processing method, the method comprising: acquiring a target image which includes a foreground area and is based on image capturing from a first viewpoint; acquiring a plurality of reference images including an image which is based on image capturing from a second viewpoint being different from the first viewpoint; converting a plurality of acquired reference images based on the first viewpoint; and Page 6 of 8Attorney Docket No. 10175461US02 (1880-1368 CON)extracting the foreground area included in the target image by using data relating to difference between the target image and the plurality of converted reference images.
Claim 17
A non-transitory computer readable storage medium storing a program for causing a computer to perform an image processing method, the method comprising:
acquiring a target image which includes a foreground area and is based on image capturing from a first viewpoint;
acquiring a plurality of reference images including an image which is based on image capturing from a second viewpoint being different from the first viewpoint;
converting a plurality of acquired reference images ac based on the first viewpoint; and
extracting the foreground area included in the target image by using data relating to a degree of coincidence of the plurality of converted reference images.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adsumilli et al. (US 2017/0094196 A1) teaches a camera rotating around the foreground object in which each foreground object image depicts the foreground object from a different view (Para. 0066).
Moriya (JP 2013143702 A, see attached machine translation) teaches acquiring multiple images from different viewpoints, identifying a target region, and using a similarity measure between images.
Ngan et al. (US 2014/0003711 A1) teaches foreground image extraction (Abstract).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-2682. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                        
/PING Y HSIEH/Primary Examiner, Art Unit 2664